Citation Nr: 0005148	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether an overpayment in the amount of $5,560.00 was 
properly created, to include whether the overpayment or a 
portion thereof was the result of administrative error.  

2.  Entitlement to wavier of recovery of an overpayment of 
compensation benefits in the amount of $5,560.00.


INTRODUCTION

The veteran had active military service from July 1982 to 
November 1983 and from October 1984 to June 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Committee on Waivers and 
Compromises (Committee) of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. An overpayment was created in this case when the veteran 
received additional compensation benefits for a spouse 
following his divorce in March 1993.

2.  Prior to March 1993, the veteran had been informed on 
various occasions, in writing, that he was receiving 
additional compensation benefits for his dependent spouse and 
children and that he should promptly notify VA of any change 
in dependency status to prevent an overpayment of benefits.  

3.  In March 1993, written correspondence was received from 
the veteran with regard to requested increase in disability 
compensation due to alleged increased severity of condition; 
however, the veteran failed to notify the VA of his divorce, 
effective that same month.  

4.  In August 1993, the veteran was again informed, in 
writing, that he was receiving additional compensation 
benefits for his dependent souse and children and that he 
should promptly notify VA of any change in dependency status 
to prevent an overpayment of benefits.

4.  The VA was not solely responsible for the creation of any 
portion of the overpayment of compensation benefits by virtue 
of the appellant's failure to timely notify the RO of his 
March 1993 divorce.

5.  The VA was without fault in the creation of the 
overpayment.

6.  The veteran was at fault in creation of the overpayment 
because he knew or should have known that he was not entitled 
to continue to receive additional compensation benefits for a 
spouse after their divorce.

7.  The veteran has not demonstrated financial hardship on 
his part.

8.  Recovery of the overpayment would not defeat the purpose 
for which benefits were intended.

9.  Failure to make restitution would result in unfair gain 
to the veteran.

10.  The evidence does not show that the veteran changed his 
position in reliance on the VA benefit that he received.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the original 
amount of $5,560.00 was not due to administrative error by 
the VA and was properly created.  
38 U.S.C.A. §§ 5107(b), 5112(b)(2), (10) (West 1991); 38 
C.F.R. §§ 3.500(b)(2), 3.501(d)(2) (1999).

2.  Recovery of an overpayment of additional VA compensation 
benefits for a dependent spouse in the amount of $5,560.00, 
is not against equity and good conscience and, therefore, 
recovery may not be waived.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been in receipt of VA disability compensation 
benefits for many years.  In February 1991, he submitted a VA 
Form 21-686c, Declaration of Status of Dependents, on which 
he indicated that he was married and had three children.  He 
also furnished copies of the children's birth certificates.  
Later that same month he provided the VA with a certified 
copy of his marriage certificate.  In April 1991, the RO 
informed the veteran by letter of an increase in his 
disability benefits and advised that his award included 
additional compensation for his spouse and children.  The RO 
also informed him that he "must notify us immediately if 
there is any change in the number or status of your 
dependents.  Failure to promptly notify the VA of a 
dependency change will result in the creation of an 
overpayment in your account."  

The veteran was again informed by the RO, by letters dated 
February and July 1992, that he was receiving additional 
compensation due to his spouse and children and of his 
responsibility to promptly report any change in number or 
status of his dependents.

In February 1993, the RO informed the veteran, by letter, of 
an increase in his disability compensation.  He was also 
informed that this rate "includes an extra amount for your 
wife and children."  A written response was received from 
the veteran, dated March 26, 1993, indicating his 
disagreement with the RO's determination of his disability 
ratings.  The veteran did not mention any change in his 
marital status.  

The Board notes that the veteran's final divorce decree was 
signed on March 26, 1993, although the RO did not receive 
notice of such event until July 1997 when the veteran's 
former spouse furnished a copy of the decree to the RO in 
support of a claim for apportionment.

In a letter dated August 1993, the RO again notified the 
veteran of an increase in his disability benefits.  He was 
also informed that his monthly rate includes an additional 
allowance for his wife and three children.  Again, he was 
further instructed that "["]f there is any change in the 
status of your dependents, you should notify this office 
immediately."  He was also informed that most changes affect 
payment at the end of the month of the change thus, "prompt 
notification can prevent or reduce any overpayment."  
Although the veteran responded by letter dated August 1993, 
he again failed to refer to his recent divorce.

In December 1994, the RO received copies of the veteran's VA 
medical records dated in 1993.  These records included a copy 
of a private medical report from Vanderbilt University 
Medical Center, dated in February 1993.  Within this private 
medical report, in the paragraph labeled "SOCIAL PROFILE", 
was a notation that the veteran had been separated from his 
wife in 1990 and "[h]e will have final divorce papers drawn 
in March of 1993."  The Board notes that at best this would 
only be notification of a possible pending divorce.

Again, in August 1995, the RO informed the veteran by letter 
of an increase in his disability benefits.  He was also 
informed that his monthly rate included an additional 
allowance for his spouse and children.  He was also 
instructed to notify the RO immediately if there was any 
change in the status of his dependents as most changes would 
affect his monthly rate at the end of the month of the 
change.  

As indicated briefly above in July 1997, the veteran's former 
spouse submitted a copy of a divorce decree with a claim for 
apportionment.  

By letter dated May 1997, the VA informed the veteran of the 
proposed reduction in his compensation benefits due to his 
March 1993 divorce.  He was also informed that he would 
received information concerning any overpayment by separate 
correspondence.

In a letter dated July 1997, the veteran admitted that he was 
divorced and claimed to have "no idea" why VA was not aware 
of it.  He stated that his VA patient data card showed him as 
a divorced male.  It was his understanding that the 
overpayment would be only for the money he received for his 
spouse.  He requested "forgiveness" of the overpayment and 
further indicated he would not be financially able to pay the 
entire balance of the overpayment.

In September 1997, the veteran was informed, in writing, of 
an overpayment in the amount of $5,560.00.  The veteran filed 
a timely request for waiver of the overpayment in November 
1997.  The Committee denied his claim by decision in December 
1997 on the basis that he was at fault in the creation of the 
debt for failure to notify VA in a timely fashion of the 
change in his dependency status following his divorce in 
March 1993.  This appeal followed.  Financial status 
information obtained from the veteran during the pendency of 
the appeal reflects that he lives on his VA and Social 
Security (SSA) benefits and that his monthly income exceeds 
his monthly expenses by a small amount.  However, the record 
also reflects that a significant portion of his monthly 
expenses was payments on several consumer credit accounts.

The Board also notes that in January 1998, the veteran raised 
the issue of improperly created overpayment due to 
administrative error of VA.  Specifically, it is alleged that 
the VA was put on notice in December 1994 of his divorce by 
receipt of a copy of a private medical record dated February 
1993 which noted the veteran stated his divorce would be 
final the following month in March 1993.  The Committee in a 
decision dated February 1998, denied the veteran's claim as 
to improper creation of debt due to administrative error.

Finally, it is noted that the veteran has submitted several 
letters, in which he has alleged that he is making court 
ordered child support payment of $420.00 per month.  However, 
the record also shows that his ex-spouse had filed a claim 
for apportionment and alleged that the veteran, in fact, was 
not making any support payments for his dependent children.  
After the veteran failed repeatedly upon request, to provide 
any evidence of actual contributions towards the support of 
his minor children, apportionment was granted by decision 
dated August 1998.  

ANALYSIS

Proper creation of Debt

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has set forth a claim which 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of pension, 
compensation, or dependency and indemnity compensation 
benefits for a payee or dependent by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of the last payment.  38 U.S.C.A. 
§ 5112(b) (10); 38 C.F.R. § 3.500(b) (2).  The effective date 
of a reduction of pension or compensation by reason of 
marriage, annulment or divorce on or after October 1, 1982, 
or death of a dependent of a payee shall be the last day of 
the month in which such marriage, annulment, divorce or death 
occurs.  38 U.S.C.A. § 5112(b) (2); 38 C.F.R. § 3.501(d) (2).

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors which established entitlement to the 
benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  
The beneficiary will be advised at the time of the request 
that the certification must be furnished within 60 days from 
the date of the request and that failure to do so will result 
in the reduction or termination of benefits. Id.

The appellant's status changed in March 1993, at which time 
he was divorced.  The effective date of a reduction or 
discontinuance of compensation by reason of divorce shall be 
the last day of the month in which such divorce occurs.  38 
U.S.C.A. § 5112(b)(2) (West 1991).  There is no dispute in 
this case that he was divorced in March 1993.  Accordingly, 
the RO properly adjusted the appellant's compensation award 
to reflect that he no longer had a dependent spouse, 
effective April 1, 1993, the first day of the month following 
the divorce.

Prior to April 1993, he was properly paid compensation 
benefits at the rate specified for a veteran with a dependent 
spouse based on the information he had provided to the RO as 
detailed above.

However, as reflected by evidence of record, it is clear that 
he was paid benefits to which he had no legal entitlement 
following his divorce in March 1993.  Nevertheless, the 
appellant contends that the VA committed administrative error 
by failing to adjust his compensation benefits to reflect the 
change in his marital status in or about December 1994.  He 
asserts not that he himself notified the RO of his divorce, 
but that at that time the RO received a copy of a February 
1993 private medical record which referred to his pending 
divorce in March 1993.  Further, he argues that the RO had 
knowledge that he was single in that he was so identified on 
his VA medical patient card.  Accordingly, he believes that 
the VA is solely at fault with respect to creation of the 
overpayment.

Notwithstanding his contentions, the appellant continued to 
receive benefits in an amount that included compensation for 
a dependent spouse.  The fact that he continued to receive 
this compensation each month does not in any way support his 
claim that the overpayment was created by error of the VA.  
These arguments only reflect that he was possibly unaware of 
the monthly benefit amount, especially with consideration of 
the fact that cost of living increases would add an increased 
amount to his award each year.  Hence, while these arguments 
are plausible standing alone, these circumstances did not 
abrogate the reporting requirements for dependents which is 
at the crux of the issue in this case.  On this point, there 
is simply no evidence of file that the appellant ever 
informed the RO of his change of marital status at the time 
of his divorce.  He had been informed on various occasions 
that his compensation award included such additional 
benefits.  The same point made in the preceding sentences 
applies equally to his arguments regarding the medical 
records or other documents in the file that indicated he was 
either single, not married, divorced, etc.  The bottom line 
here is that he had an obligation to notify the RO of his 
marital status change in a timely manner, and it is not shown 
that he actually did so for a number of years after the event 
in question, specifically, in 1997 after he was informed that 
his ex-spouse had furnished the RO with a copy of the divorce 
decree.  That he knew of these reporting requirements is not 
in dispute based on the record.

In view of the foregoing, the Board finds that the creation 
of the overpayment was not attributable solely to error on 
the part of the VA.  As there is no dispute as to the amount 
of the additional benefits paid on behalf of a dependent 
spouse, and there is no dispute as to the effective date of 
the event terminating entitlement to such benefits, and the 
effective date of termination was in accordance with 
statutory and regulatory requirements, the Board finds that 
the overpayment was properly created and that its creation 
was not the result of administrative error.

Accordingly, the Board concludes that the overpayment of 
compensation benefits in the original amount of $5,560.00 was 
properly created and that removal of the dependent spouse 
from the appellant's award was not administrative error.

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).

Waiver of debt

The appellant's claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Waiver of recovery of overpayments may be authorized 
in a case in which collection of the debt would be against 
equity and good conscience. 38 U.S.C.A. § 5302(a), (c) (West 
1991).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive: fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (1999).  The list of 
elements contained in the regulation is not, however, all 
inclusive. See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (1999).

After having carefully considered the appellant's contentions 
and all of the other evidence of record, the Board concludes 
that a waiver of the overpayment of disability benefits in 
the amount of $5,560 is not in order.  The Board finds that 
he bears responsibility for the creation of the debt.  The 
record in this case reflects that the appellant was aware of 
the income/dependency reporting requirements applicable to 
his award of benefits, and has been so since the original 
grant.  Thus, the appellant's failure to notify VA promptly 
of the change in his marital/dependency status as a result of 
his divorce in March 1993 violated the reporting requirements 
of 38 C.F.R. § 3.660 (1999).  The record reflects that he did 
not affirmatively take action to notify VA of this status 
change until after the RO sent him a letter in 1997 that 
informed him of their proposed retroactive reduction of his 
pension based on information obtained from his former spouse.  
Moreover, it is not claimed or shown by the evidence that the 
appellant was impaired in his ability to comprehend the 
reporting requirements, or that any event or act of God 
prevented him from notifying VA of the marital/dependency 
status change beginning in March 1993.  Hence, the record 
clearly supports a finding that he was at fault in the 
creation of the overpayment at issue.

With respect to whether recover of the overpayment would 
result in undue hardship to the appellant, the Board notes 
that the appellant's most recent Financial Status Report of 
1997 reflects that he had an approximate balance of monthly 
income to monthly expenses.  Although he listed payments of 
each month for child support, he has repeatedly failed, upon 
request, to provide evidence of actual payments.  He subsists 
on a fixed income, however, derived from receipt of his 
compensation and SSA benefits.  Nevertheless, as it is not 
alleged nor shown by this financial report that the actual 
repayment of this debt would deprive the appellant of the 
basic necessities of life (food, clothing, or shelter), and 
because the debt to the Government is entitled to as much 
consideration as any other debt incurred, the Board concludes 
that collection of the overpayment would not in fact result 
in undue financial hardship.

The Board further finds that failure to make restitution of 
the overpayment totaling $5,560 would result in unfair gain 
to the appellant.  In effect, a waiver of this overpayment 
would allow the appellant to realize a gain (receipt of 
additional compensation benefits for which he was not 
entitled) based on his failure to notify VA promptly of his 
marital/dependency status change in March 1993.  Under such 
circumstances, the element of equity and good conscience 
pertaining to undue financial hardship is not considered to 
be of such significance as to outweigh the other critical 
elements cited herein (i.e., the appellant's fault in 
creation of debt and unjust enrichment to him if debt was 
waived) which favor the Government's right to collect the 
overpayment.

The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.  Specifically, there is 
absolutely no evidence of fault on the part of VA, any 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, or evidence that the appellant changed his position 
to his detriment by reliance on VA benefits by giving up some 
other valuable right or legal obligation.

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is not in order, based 
on the standard of equity and good conscience.  38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

An overpayment of compensation benefits in the original 
amount of $5,560.00 was properly created, and the appeal is 
denied.

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $5,560.00 is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


